      Case 2:19-cv-02441-TLN-DB Document 24 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ESTATE OF HAILE NEIL, et al.,                      No. 2:19-cv-2441 TLN DB PS
12                       Plaintiffs,
13            v.                                         ORDER
14    COUNTY OF COLUSA, et al.,
15                       Defendants.
16

17          On April 13, 2020, defendants filed a motion for protective order and noticed the motion

18   for hearing before the undersigned pursuant to Local Rule 302(c)(1). (ECF No. 21.) The motion

19   is set for hearing on June 19, 2020. (ECF No. 22.) The parties filed a Joint Statement re

20   Discovery Disagreement pursuant to Local Rule 251 on June 12, 2020. (ECF No. 23.)

21          Plaintiffs assert that “Defendants’ counsel did not adequately meet-and-confer with

22   Plaintiffs’ counsel, prior to filling the instant motion.” (Id. at 8.) Defendants argue that they

23   “have exhausted meet and confer efforts . . . before filing the instant motion.” (Id. at 10.)

24   However, the undersigned’s Standard Information re discovery disputes set forth on the court’s

25   web page explains that parties must meet and confer prior to filing a discovery motion and “must

26   again confer in person or via telephone or video conferencing” prior to the filing of the joint

27   statement. See http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-judges/united-states-

28   magistrate-judge-deborah-barnes-db.
                                                        1
         Case 2:19-cv-02441-TLN-DB Document 24 Filed 06/16/20 Page 2 of 2

 1             Moreover, the undersigned’s Standard Information also explains that joint statements filed
 2   before the undersigned shall not exceed twenty-five pages, excluding exhibits. 1 See
 3   http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-judges/united-states-magistrate-
 4   judge-deborah-barnes-db. Here, the parties’ joint statement exceeds the undersigned’s twenty-
 5   five-page limit. Accordingly, defendants’ motion will be denied without prejudice to renewal and
 6   the June 19, 2020 hearing vacated. However, the undersigned has reviewed the parties’ Joint
 7   Statement and will provide some guidance, should the parties find it helpful during meet and
 8   confer.
 9             In this regard, plaintiffs contend that this “discovery dispute concerns Defendant County’s
10   request for issuance of a ‘blanket’ protective order[.]” (ECF No. 23 at 4.) Defendants, however,
11   explain that the dispute involves only “the production of three Internal Affairs . . . investigations
12   and related materials,” which defendants are willing to produce “pursuant to a protective order[.]”
13   (Id. at 6.) And defendants explain that
14                    . . . the protective order would merely allow Defendants to initially
                      designate the documents as confidential. If Plaintiffs disagree with
15                    the designation, all Plaintiffs would have to do is inform Defendants’
                      counsel that they disagree with the designation, and the burden would
16                    shift back to Defendants to file a Motion for Protective Order to get
                      a Court ruling that the documents are confidential or Plaintiff would
17                    be allowed to publicly share them. That way, Plaintiffs would have
                      been able to review the documents before potentially unnecessarily
18                    involving the Court.
19   (Id. at 7.) Without commenting on the parties’ specific dispute, the procedure described by
20   defendants is consistent with the undersigned’s experience when dealing with such documents.
21             Accordingly, IT IS HEREBY ORDERED that:
22             1. Defendants’ April 13, 2020 motion for protective order (ECF No. 21) is denied without
23   prejudice to renewal; and
24             2. The June 19, 2020 hearing is vacated.
25   DATED: June 16, 2020                                    /s/ DEBORAH BARNES
                                                             UNITED STATES MAGISTRATE JUDGE
26

27
     1
       The parties are advised that title pages, tables of contents, tables of citations, etc., all count
28   toward the twenty-five-page limit.
                                                          2
